Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 8

TO

NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 8 TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
November 18, 2016, is entered into among Navistar Financial Securities
Corporation, as the Seller (the “Seller”), Navistar Financial Corporation
(“NFC”), as the Servicer (in such capacity, the “Servicer”), New York Life
Insurance Company (“NY Life”), as a Managing Agent and as a Committed Purchaser,
New York Life Insurance and Annuity Corporation (“NYLIAC”), as a Managing Agent
and as a Committed Purchaser, Credit Suisse AG, New York Branch (“CS NYB”), as a
Managing Agent, Credit Suisse AG, Cayman Islands Branch (“CS CIB”), as a
Committed Purchaser, Alpine Securitization Corp. (“Alpine Corp.”), as assignor
Conduit Purchaser, Alpine Securitization Ltd. (“Alpine Ltd.”), as assignee
Conduit Purchaser, and Bank of America, National Association (“Bank of America”;
together with NY Life, NYLIAC, CS NYB, CS CIB and Alpine, the “Purchaser
Parties”), as Administrative Agent (in such capacity, the “Administrative
Agent”), as a Managing Agent and as a Committed Purchaser. Capitalized terms
used herein without definition shall have the meanings set forth or incorporated
by reference in the Agreement, the Indenture or the Indenture Supplement, as
applicable.

R E C I T A L S

A.    The parties hereto (other than Alpine Ltd.) are parties to that certain
Note Purchase Agreement dated as of August 29, 2012 (as amended by Amendment
No. 1 to Note Purchase Agreement dated as of March 18, 2013, Amendment No. 2 to
Note Purchase Agreement dated as of September 13, 2013, Amendment No. 3 to Note
Purchase Agreement dated as of March 12, 2014, Amendment No. 4 to Note Purchase
Agreement dated as of January 26, 2015, Amendment No. 5 to Note Purchase
Agreement dated as of October 30, 2015, Amendment No. 6 to Note Purchase
Agreement dated as of February 24, 2016 and Amendment No. 7 to Note Purchase
Agreement dated as of May 27, 2016, the “Agreement”).

B.    Alpine Corp. desires to assign all of its rights and obligations under the
Agreement to Alpine Ltd. and Alpine Ltd. desires to assume all of Alpine Corp.’s
rights and obligations and become a party to the Agreement.

C.    Pursuant to Section 11.01 of the Agreement, the parties to the Agreement
desire to extend the Scheduled Purchase Expiration Date and to further amend the
Agreement as set forth in this Amendment.

D.    NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. Assignment by Alpine Corp. to Alpine Ltd.

 

  a. Assignment and Assumption. Pursuant to Section 11.04 of the Agreement,
Alpine Corp. hereby assigns all of its rights and obligations under the
Agreement to Alpine Ltd., effective as of the date hereof, and Alpine Ltd.
hereby assumes all of the rights and obligations of Alpine Corp. under the
Agreement, effective as of the date hereof.



--------------------------------------------------------------------------------

  b. Joinder. Effective as of the date hereof, Alpine Ltd. is hereby made, and
hereby becomes a party to the Agreement as a Conduit Purchaser. Alpine Ltd.
shall deliver to the Seller an Investment Letter substantially in the form
attached as Exhibit B to the Agreement on the date hereof.

 

  c. Consent. The Seller hereby consents to the assignment and assumption set
forth in Section 1(a) above.

 

  2. Amendments to Agreement.

 

  a. All references to the terms “Alpine Securitization Corp.” or “Alpine” in,
or by reference to, the Agreement shall be deemed to be references to Alpine
Securitization Ltd.

 

  b. The definition of “Alpine Liquidity Asset Purchase Agreement” in
Section 1.01 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

       “Alpine Liquidity Asset Purchase Agreement” means the liquidity asset
purchase agreement and any confirmations related thereto, among Alpine, CS NYB,
and any other purchasers signatory thereto, as supplemented by a supplement,
dated as of November 18, 2016, related to the Series 2012-VFN Notes, and as the
same may be amended, restated, further supplemented or otherwise modified from
time to time.

 

  c. The definition of “Scheduled Purchase Expiration Date” in Section 1.01 of
the Agreement is hereby amended to replace the date “May 27, 2017” set forth
therein with the date “November 18, 2017”.

 

  d. Section 2.03(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

       The purchase price of each Incremental Funding shall be equal to 100% of
the allocation of the related Incremental Funded Amount, and shall be paid not
later than 1:00 p.m. New York City time on the Incremental Funding Date by wire
transfer of immediately available funds to the following account: Bank Name:
Citibank, N.A.; ABA #: 021-000-089; Account #: 3617-2242; FFC Account Name:
NAVMOT II Excess Funding Account; FFC Account #: 110663.

 

2



--------------------------------------------------------------------------------

  e. Alpine Corp.’s address for communications and notices under the Agreement
set forth on Schedule I to the Agreement is hereby replaced in its entirety with
the following address for Alpine Ltd.:

 

       Alpine Securitization Ltd.

       c/o Credit Suisse AG, New York Branch

       11 Madison Avenue

       New York, New York 10010

       Attention: Ken Aiani

       Tel: (212) 325-0432

       Fax: (212) 326-4430

       E-mail: kenneth.aiani@credit-suisse.com

       E-mail: list.afconduitreports@credit-suisse.com

       E-mail: list.afconduitteam@credit-suisse.com

       E-Mail: ABCP.Monitoring@credit-suisse.com

 

  3. Reduction in Maximum Funded Amount.

 

  a. Upon the effectiveness of this Amendment, the Maximum Funded Amount shall
be reduced to $450,000,000.

 

  b. In connection with such reduction, the parties hereby consent to (1) the
non-ratable reduction in the Commitment of the Committed Purchaser in the Bank
of America Purchaser Group to $200,000,000 and (2) the non-ratable reduction in
the Commitment of the Committed Purchaser in the CS Purchaser Group to
$125,000,000.

 

  c. The parties agree to waive the requirement in Section 2.05(a) of written
notice at lease five Business Days before such reduction is to take place.

 

  4. Incremental Funding by the NY Life Purchaser Group and the NYLIAC Purchaser
Group.

 

  a. Incremental Funding. In connection with the reduction in the Maximum Funded
Amount and the non-ratable reduction in the Commitments of the Committed
Purchasers in the Bank of America Purchaser Group and the CS Purchaser Group
contemplated by Section 3 above, the Servicer hereby requests that (i) the NY
Life Purchaser Group fund an Incremental Funding on the date hereof in a
principal amount of $944,444 and (ii) the NYLIAC Purchaser Group fund an
Incremental Funding on the date hereof in a principal amount of $1,416,667. Such
Incremental Funding shall be funded solely by the NY Life Purchaser Group and
the NYLIAC Purchaser Group on the date hereof in accordance with the terms of
the Agreement and upon satisfaction of all conditions precedent thereto
specified in Section 2.03(b) of the Agreement (except that the parties agree to
waive the requirement in Section 2.03(b)(vii)).

 

3



--------------------------------------------------------------------------------

  b. Use of Proceeds of Incremental Funding.

 

  i. Notwithstanding Section 3.04(b) of the Indenture Supplement, on the date
hereof the Transferor shall use the proceeds of such Incremental Funding to
reduce (i) the portion of the Funded Amount held by the Bank of America
Purchaser Group by $472,222 and (ii) the portion of the Funded Amount held by
the CS Purchaser Group by $1,888,889 in order to cause the Funded Amount to be
allocated among the Purchaser Groups pro rata in accordance with their
respective Commitments after giving effect to the reduction in the Maximum
Funded Amount and the non-ratable reduction in the Commitments of the Committed
Purchasers in the Bank of America Purchaser Group and the CS Purchaser Group
contemplated by Section 3 above.

 

  ii. If the Transferor fails to use the proceeds of such Incremental Funding in
accordance with Section 4(b)(i) above, an Early Redemption Event shall be deemed
to have occurred and, thereafter, any principal payment due to the Noteholders
shall be applied (1) first, pro rata, in repayment of the Incremental Funded
Amounts funded by the NY Life Purchaser Group and the NYLIAC Purchaser Group
under Section 4(a) above and (2) thereafter, in accordance with the Transaction
Documents.

 

  c. Consents. The parties hereto hereby consent to (i) the non-ratable
Incremental Funding to be funded by the NY Life Purchaser Group and the NYLIAC
Purchaser Group as set forth in Section 4(a) above and (ii) the non-ratable
reduction in the portion of the Funded Amount held by the Bank of America
Purchaser Group and the CS Purchaser Group as set forth in Section 4(b) above.

5.    Representations and Warranties. The Seller hereby represents and warrants
to each of the Purchaser Parties that, after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.

6.    Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

7.    Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt (whether by e-mail, facsimile or otherwise) by the Administrative
Agent of counterparts of this Amendment executed by each of the other parties
hereto, (ii) receipt by each Bank of America, NY Life, NYLIAC and CS CIB of the
applicable amendment fee pursuant to and in accordance with the Fee Letter,
dated as of the date hereof and (iii) receipt by each of Bank of America and CS
CIB of the applicable amount set forth in Section 4(b) above.

 

4



--------------------------------------------------------------------------------

8.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

10.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures commence on the following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as the Seller By:   /s/ Anthony Aiello Name:   Anthony Aiello Title:   Vice
President and Treasurer

NAVISTAR FINANCIAL CORPORATION,

as the Servicer

By:   /s/ Anthony Aiello Name:   Anthony Aiello Title:   Vice President and
Treasurer

[signatures continue on the following page]

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Administrative Agent

By:   /s/ Adarsh Dhand Name:   Adarsh Dhand Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Managing Agent

for the Bank of America Purchaser Group

By:   /s/ Adarsh Dhand Name:   Adarsh Dhand Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Committed Purchaser

for the Bank of America Purchaser Group

By:   /s/ Adarsh Dhand Name:   Adarsh Dhand Title:   Vice President

[signatures continue on the following page]

 

S-2



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY,

as the Managing Agent

for the NY Life Purchaser Group

By:   /s/ Scott R. Seewald Name:   Scott R. Seewald Title:   Vice President

NEW YORK LIFE INSURANCE COMPANY,

as the Committed Purchaser

for the NY Life Purchaser Group

By:   /s/ Scott R. Seewald Name:   Scott R. Seewald Title:   Managing Director

[signatures continue on the following page]

 

S-3



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,

as the Managing Agent

for the NYLIAC Purchaser Group

By:   NYL INVESTORS LLC, its Investment Manager By:   /s/ Scott R. Seewald Name:
  Scott R. Seewald Title:   Managing Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,

as the Committed Purchaser

for the NYLIAC Purchaser Group

By:   NYL INVESTORS LLC, its Investment Manager By:   /s/ Scott R. Seewald Name:
  Scott R. Seewald Title:   Managing Director

[signatures continue on the following page]

 

S-4



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

NEW YORK BRANCH,

as the Managing Agent

for the CS Purchaser Group

   

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as the Committed Purchaser

for the CS Purchaser Group

By:   /s/ Chris Fera     By:   /s/ Chris Fera  

Name: Chris Fera

Title: Vice President

     

Name: Chris Fera

Title: Authorized Signatory

By:   /s/ Patrick J. Hart     By:   /s/ Patrick J. Hart  

Name: Patrick J. Hart

Title: Vice President

     

Name: Patrick J. Hart

Title: Authorized Signatory

ALPINE SECURITIZATION CORP.,

as assignor Conduit Purchaser

for the CS Purchaser Group

   

ALPINE SECURITIZATION LTD.,

as assignee Conduit Purchaser

for the CS Purchaser Group

By:  

Credit Suisse AG, New York Branch,

as its administrative agent

    By:  

Credit Suisse AG, New York Branch,

as its administrative agent

By:   /s/ Chris Fera     By:   /s/ Chris Fera  

Name: Chris Fera

Title: Vice President

     

Name: Chris Fera

Title: Vice President

By:   /s/ Patrick J. Hart     By:   /s/ Patrick J. Hart  

Name: Patrick J. Hart

Title: Vice President

     

Name: Patrick J. Hart

Title: Vice President

 

S-5